Citation Nr: 1439562	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae. 

2.  Entitlement to an increased rating in excess of 10 percent for hypertensive vascular disease. 

3.  Entitlement to service connection for a dental condition for dental treatment purposes. 	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee. 

In his September 2010 notice of disagreement (NOD), the Veteran contested the RO's denial of his increased rating claim for hypertension, and his claims to reopen previously denied service connection claims for pseudofolliculitis barbae and a left hand disability.  Although the RO included those issues in a September 2011 statement of the case (SOC), the Veteran limited his appeal to the increased rating claim for hypertension and the claim to reopen his service connection claim for pseudofolliculitis barbae.  See 38 C.F.R. § 20.202 (2013). 

In his October 2011 substantive appeal, the Veteran requested a hearing before the Board.  In a November 2011 letter, the Veteran withdrew his request for a hearing.  

The issues of entitlement to service connection for pseudofolliculitis barbae and for a dental condition for dental treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied a service connection claim for pseudofolliculitis barbae.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the August 1999 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pseudofolliculitis barbae. 

3.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The Board is reopening the Veteran's service connection claim for pseudofolliculitis barbae, thereby, granting the full benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the Veteran's claim to reopen, such error was harmless and will not be further discussed.

With regard to the Veteran's increased rating claim, appropriate notice was provided in an April 2010 letter.  

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, VA treatment, and private treatment records.  The Veteran was afforded VA medical examinations in July 2010 and April 2014.  The Veteran and his representative have asserted that the July 2010 VA examination is inadequate because the examiner used both an automatic cuff and a manual sphygmomanometer.  According to the Veteran's representative, the automatic cuff provided high readings as opposed to the measurements recorded by the manual sphygmomanometer.  The Veteran also claims that the VA examiner did not take his initial blood pressure readings.  Instead, the examiner waited 10 minutes before taking his blood pressure and then took his blood pressure while he was in a supine position.  Lastly, the Veteran's representative argues that the July 2010 examination is over 46 months old and is too old to adequately evaluate the Veteran's disability.  

The Board finds that a new examination is not warranted.  The regulations do not require the use of an automatic cuff or prohibit blood pressure readings taken while the Veteran is in a supine position.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Furthermore, the Veteran was recently afforded a VA examination in April 2014.  Neither the Veteran nor his representative have claimed that the April 2014 VA examination is inadequate. 

Moreover, the Board finds that both the July 2010 and April 2014 VA examinations are adequate, as each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1999 rating decision, the RO denied the Veteran's service connection claim for pseudofolliculitis barbae, finding that there was no evidence of a chronic disability.  Evidence considered at that time of the rating decision consisted of service treatment records.

Since the August 1999 rating decision, the Veteran has submitted VA treatment and private treatment records.  A March 2013 private treatment record reflects a diagnosis of pseudofolliculitis barbae.  The Veteran has also stated that his condition began in service and has continued since then. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The August 1999 denial was based on the finding that there was no evidence of a chronic disability.  The March 2013 private treatment record reveals a current diagnosis of pseudofolliculitis barbae.  Furthermore, the Veteran's lay statements indicate that he has experienced symptoms since service, thereby establishing that his condition may be associated with his active service.  Therefore, the Veteran's claim will be reopened. 

III. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service connection for hypertension was granted in an August 1999 rating decision, at which a rating of 10 percent was assigned, effective September 7, 1998.  In April 2010, the Veteran filed a claim for increased rating. 

The Veteran was afforded a VA examination in July 2010 at which time he reported that he visited the emergency room numerous times because of headaches and high blood pressure.  His blood pressure readings at the examination were 157/90, 140/84, 145/82.  The examiner noted that the Veteran needs continuous medication to control his hypertension.  The examiner found no evidence of congestive heart failure, pulmonary hypertension or abnormal breath sounds.  The diagnosis was essential hypertension.  The VA examiner noted that the Veteran is a truck driver and that his hypertension has no effects on his occupation.  It was recommended that the Veteran take his medication to prevent hypertensive heart disease. 

The Veteran submitted September 2010 statements from C.M., and B.C., indicating that the Veteran has had high blood pressure for years. 

The Veteran was evaluated by a VA provider in July 2012.  His blood pressure readings were 122/80, 163/111, 172/115, 164/114, 155/106, 155/105, 151/103, 152/100, 150/100, 144/95, 145/91, 136/96, 160/103, 136/100.

The Veteran was also seen by a VA provider from August 2012 to March 2014.  His blood pressure readings were 131/88, 162/94, 163/90, 148/94, 155/96, 154/78, 120/86, 140/75, 132/79, 130/87, 118/94, 129/87, 120/90, 139/92, 126/90, 139/100, 114/86, 127/78, 158/79, 134/85.  

Private treatment records from November 2012 to September 2013 show blood pressure readings of 140/104, 180/110, 120/86, 120/88,142/80, 134/82, 120/84
and 150/100. 

The Veteran was afforded a VA examination in April 2014.  The Veteran reported that his blood pressure is "up and down" and that his medication has been adjusted several times.  The Veteran also stated that he is a truck driver and that his blood pressure only qualifies him to drive trucks for one year.  However, he denied any complications from his hypertension.  It was noted that the Veteran was taking continuous medication for his hypertension.  The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Three readings were taken at the examination: 163/98, 120/84, 148/96.  The average blood pressure reading was 143/92.  The diagnosis was hypertension.  The examiner noted that the Veteran does not have any complications, conditions, signs or symptoms related to his hypertension.  Furthermore, the examiner concluded that the Veteran's hypertension does not impact his ability to work. 

Based on the evidence of record, the Board finds that a higher rating is not warranted.  A 20 percent rating requires a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no evidence of blood pressure readings predominantly at those levels.  Blood pressure readings from VA and private treatment records reveal some diastolic pressures over 110; however, these readings do not represent the Veteran's predominant diastolic pressure throughout the appeal period.  A significant majority of the Veteran's blood pressure readings reveal that his diastolic pressure is below 110.  His systolic pressure has not been shown to have reached 200.  Therefore, the Board finds that at no time during the appeal has hypertension met the criteria for a 20 percent or higher rating. 

The Board is sympathetic to the Veteran's contentions that his service-connected hypertension warrants an increased evaluation.  The Veteran is competent to report symptoms associated with his hypertension, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hypertension.  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hypertension.  The Veteran's disability is manifested by elevated blood pressure levels.  The rating criteria contemplate this symptom; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability due to his hypertension and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for pseudofolliculitis barbae has been received, to this extent, the appeal is granted.

Entitlement to an increased rating in excess of 10 percent for hypertensive vascular disease is denied.


REMAND

The Veteran seeks service connection for.  Further development is needed prior to adjudicating the Veteran's claim of service connection for pseudofolliculitis barbae service on the merits.  

The medical evidence establishes that the Veteran has pseudofolliculitis barbae.  Service medical records show a diagnosis and treatment for pseudofolliculitis barbae, and the Veteran's lay statements indicate that he has experienced symptoms since service.  Thus, a medical opinion is to determine the likely etiology of his claimed disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 ( 2006). 

Furthermore, in his September 2010 notice of disagreement (NOD), the Veteran disagreed with an August 2010 rating decision that denied service connection for a dental condition for dental treatment purposes.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under this circumstance, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for pseudofolliculitis barbae since April 2014.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Issue the Veteran a statement of the case (SOC) with respect to his claim of service connection for a dental condition for dental treatment purposes.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate. 

3. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his pseudofolliculitis barbae.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pseudofolliculitis barbae is etiologically related to the Veteran's active service, specifically addressing the Veteran's in-service diagnosis and treatment for pseudofolliculitis barbae and his reports of continuous symptomatology since service.  

A complete rationale is requested for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4. Upon completion of the above, readjudicate the claim on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


